EXHIBIT 99.3 INTRODUCTION TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements give effect to the stock exchange between Bundled Builder and Dynamic Ventures Corp. for the six months ended June 30, 2010, and year ended December 31, 2009. These unaudited pro forma condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“US GAAP”) The pro forma condensed consolidated financial statements are based on the estimates and assumptions included in these notes and include adjustments necessary for presentation of the Bundled Builder and Dynamic Ventures Corp. stock exchange agreement in accordance with US GAAP. These unaudited pro forma condensed consolidated financial statements are not necessarily indicative of the financial position or results of operations that would have occurred had the acquisition been effected on the assumed dates. Additionally, future results may vary significantly from the results reflected in the unaudited pro forma consolidated statement of operations due to normal production declines, changes in prices, future transactions, the exclusion of various operating expenses and other factors. Page - 1 Dynamic Ventures Corp and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet June 30, 2010 Bundled Builder Solutions, Inc. Dynamic Ventures Corp Notes Pro Forma Adjustments Pro Forma Combined Assets: Cash and cash equivalents Accounts receivable, net Inventories Deferred offering costs - Contracts in process Prepaids and other current assets - Total Current Assets - Property and equipment, net 0 0 Other long term assets 0 - Total Assets - Liabilities and Stockholders' Equity Current Liabilities: Accounts payable Customer deposits Deferred income Royalty payable - contracts Loans from related parties - Directors and stockholders Total Current Liabilities 0 Total Liabilities 0 Equity Common Stock, 0.0001 par value, 200,000,000 shares ( B ) authorized, 50,000,000 shares issued and outstanding - Additional paid-in capital (A) Accumulated earning/deficit (A) 0 Stockholders' Equity - Total Liabilities and Stockholders' Equity $- Shares Outstanding: (A)To restate equity and eliminate the Dynamic Ventures equity and reflect the value based on Bundled Builder's value as the ongoing entity. (B)Historical Common Stock, 0.0001 par value, 200,000,000 shares authorized, 22,500,000 shares issued and outstanding. Page - 2 Dynamic Ventures Corp and Subsidiaries Unaudited Pro Forma Consolidated Statements of Operations For the SixMonths Ended June 30, 2010 Bundled Builder Solutions, Inc. Dynamic Ventures Corp Notes Pro Forma Adjustments Pro Forma Combined Contract revenue Software revenue Total revenue - Costs of contract revenue Cost of software revenue Total cost of revenue Gross Margin Operating expense: Selling, general and administrative Depreciation expense Total operating expenses 0 Other income (expense): Other income Interest expense Total other income(expense) Income(loss) before income taxes 0 Provision for income taxes (C) Income (loss) from continuing operations 0 Net income (loss)per common share from Continuing Operations: Basic & Diluted Diluted Weighted average common shares outstanding: Basic & Diluted ( D ) 0 (C )No adjustment for income tax expense was made due to ongoing net operating loss carry forwards. ( D )Proforma Weighted Average Common Shares Outstanding: 22,500,000 shares issued for the August 2, 2010 stock exchange are considered outstanding for the entire six months ending June 30,2010. 22,389,503 shares of Dynamic Ventures Corp are the weighted shares outstanding based on initial issuance dates. Historical Weighted Average Common Shares Outstanding: 22,500,000 shares issued for the August 2, 2010 stock exchange are considered outstanding for the entire six months ending June 30,2010. Income per historical weighted average common shares outstanding for Bundled Builder Solutions , Inc is $.003 and for the combined entities is $.001. Dynamic Ventures Corp has no historical shares outstanding at June 30, 2010 as all shares issued by Dynamic Ventures Corp are considered outstanding as of the Share Exchange date of August 2, 2010. Page - 3 Dynamic Ventures Corp and Subsidiaries Unaudited Pro Forma Consolidated Statements of Operations For the Year Ended December 31, 2009 Bundled Builder Solutions, Inc. Dynamic Ventures Corp Notes Pro Forma Adjustments Pro Forma Combined REVENUE Contract revenue Software revenue Total revenue - COST OF REVENUE Costs of contract revenue Cost of software revenue Total cost of revenue GROSS MARGIN OPERATING COSTS General and administrative Depreciation and amortization Total operating expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE) Rental income Other, net Total other income 0 Income(loss) before income taxes Provision for income taxes (A) NET LOSS Net income (loss)per common share : Basic & Diluted Diluted Weighted average common shares outstanding: Basic & Diluted ( B ) ( A )No adjustment for income taxes is made due to incurring net operating losses.No deferred tax asset is booked due to the uncertainty of realizing the asset in the future. ( B )22,500,000 shares issued for the August 2,2010 stock exchange are considered outstanding for the entire year ending December 31,2009. 14,136,985 shares of Dynamic Ventures Corp are the weighted shares outstanding based on issuing 15,000,000 shares ( adjusted for the 5:1 stock split) on January 22,2009. Page - 4
